ZANE, O. J.:
It appears from this record that the probate court of Wasatch county made an order on the 14th day of November, 1891, denying the prayer of the petition of one George Smith to be appointed administrator of the estate of William D. Moulton, deceased; that Smith appealed from that order to-the district court of- the first judicial district; and that this-last-mentioned court also heard Smith’s application for *162appointment as sucli administrator, and denied bis prayer, at the same time appointing one E. E. Dudley administrator de bonis non of the estate. From the judgment refusing to appoint Smith administrator, as prayed, and appointing Dudley administrator de bonis non, Mary L. Moulton, widow and heir of the late William D. Moulton, prosecuted this appeal. The appellant assigns as error the action of the court below in appointing Dudley administrator de bonis non.
The statutes of this Territory relating to the jurisdiction of probate courts and the settlement of estates (Comp. Laws Utah 1888, p. 103) commits the administration of the estates of deceased persons to the probate court. That being so, the district court should not take jurisdiction of any matter, in the administration of such estates, except upon appeal, or, in exceptional cases, where the probate jurisdiction is confessedly inadequate, or has actually shown itself insufficient. We hold that equity should not take jurisdiction in matters pertaining to administration and the settlement of estates, except on' appeal of the subject of the order appealed from, or “ unless the case involves some special feature or exceptional circumstances, of themselves warranting the interference of equity, such as fraud, waste, and the like, or unless it is of such nature that a probate court is incompetent to give adequate relief, or is one of which the probate court having taken cognizance has miscarried, and failed to do justice by its decree.” I Pom. Eq. Jur. § 349. The appointment of Dudley as administrator was not brought before the district court on appeal, nor was it of equitable cognizance. The authority of the probate court, and the remedy it afforded, was sufficient and adequate. We hold that the order of the district court, appealed from, was erroneous. It is therefore reversed.
MINER, J., Bartoh, J., and Smith, J., concurred.